Exhibit 10.13

 

COMMUNICATIONS SYSTEMS, INC.
CHANGE IN CONTROL AGREEMENT



THIS CHANGE IN CONTROL AGREEMENT is adopted this 1st day of January, 2015 (the
“Effective Date”) by and between COMMUNICATIONS SYSTEMS, INC., a Minnesota
corporation located in Minnetonka, Minnesota (the “Company”), and ____________,
an executive of the Company or one of its subsidiaries (the “Executive”).

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company to retain the Executive’s services and to
reinforce and encourage the continued attention and dedication of the Executive
to his or her assigned duties, without distraction in potentially disturbing
circumstances arising from the possibility of a change in control of the
Company.

 

The Company and the Executive agree as provided herein.

 

Article 1

 

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1          “Agreement” means this Communications Systems, Inc. Change in
Control Agreement, as it may be amended from time to time.

 

1.2          “Annual Compensation” means the Executive’s average compensation
paid by the Company which was includible in the Executive’s gross income during
the most recent two taxable years ending before the date of the Change in
Control. The definition includes amounts includible in compensation, prior to
any reduction for a salary contribution to a plan described in Section 125 of
the Code or qualified under Section 401(k) of the Code, as well as any
compensation included in the Executive’s compensation within the meaning of
Section 280G of the Code.

 

1.3          “Cause” means

 

(a)Gross negligence or gross neglect of duties; or

 

(b)Commission of a felony or of a gross misdemeanor involving moral turpitude
which in the reasonable determination of the Board is materially and
demonstrably injurious to the Company or which impairs the Executive’s ability
to perform substantially the Executive’s duties with the Company or a
Subsidiary; or

 

(c)Fraud, disloyalty, dishonesty or willful violation of any law or a willful
violation of a material Company or Subsidiary policy which, after warning,
remains a continuing violation, committed in connection with the Executive’s
employment.

 

1.4          “Change in Control” shall occur on the earliest date that:

 

(a)A “person” or “group” acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company;

 

(b)Any person or group acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
group) ownership of stock of the Company possessing thirty percent (30%) or more
of the total voting power of the stock of the Company;

 



 

 

(c)A majority of the members of the Board is replaced during any twelve (12)
month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date that such
appointments or elections are made;

 

(d)Any person or group acquires (or has acquired) during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
group, assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions; or

 

(e)For the purposes of this Section 1.4, “person” or “group” does not include
The Communications Systems, Inc. Employee Stock Ownership Plan and Trust.

 

1.5          “Code” means the Internal Revenue Code of 1986, as amended.

 

1.6          “Disability” means the Executive’s suffering a sickness, accident
or injury which has been determined by the insurance carrier of any individual
or group disability insurance policy covering the Executive, or by the Social
Security Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit proof to the Plan Administrator
of the insurance carrier’s or Social Security Administration’s determination
upon the request of the Plan Administrator.

 

1.7          “Good Reason” means the existence of any of the following without
the Executive’s written consent:

 

(a)A material diminution by the Company in the Executive’s annual base salary.

 

(b)A material diminution in the Executive’s authority, duties or
responsibilities as in effect in the three (3) month period immediately
preceding a Change in Control.

 

(c)A material diminution in the authority, duties or responsibilities as in
effect in the three (3) month period immediately preceding a Change in Control,
of the person to whom the Executive is required to report, including a
requirement that the Executive report to a corporate officer or employee instead
of reporting directly to the Company’s Board, if the Executive otherwise
reported directly to the Company’s Board;

 

(d)A material diminution in the budget over which the Executive retains
authority as in effect in the three (3) month period immediately preceding a
Change in Control;

 

(e)The Company requiring the Executive to be based more than thirty (30) miles
from where the Executive’s office is located immediately prior to a Change in
Control, except for required travel on the Company’s business, and then only to
the extent substantially consistent with the business travel obligations which
the Executive undertook on behalf of the Company during the 90-day period ending
on the date of the Change in Control (without regard to travel related to or in
anticipation of the Change in Control); or

 

(f)Any other action or inaction that constitutes a material breach by the
Company of this Agreement.

 

2

 

 

The Executive will have Good Reason to terminate employment only if within
ninety (90) days following the Executive’s actual knowledge of the event which
the Executive determines constitutes Good Reason, the Executive notifies the
Company in writing that the Executive has determined a Good Reason exists and
specifies the event creating Good Reason; following receipt of the notice, the
Company fails to remedy the event within thirty (30) days; and the Executive’s
resignation for Good Reason is effective within ninety (90) days following the
Company’s period for remedy. If such conditions are not met, the Executive will
not have a Good Reason to terminated employment.

 

1.8          “Subsidiary” means any entity that, along with the Company, would
be treated as a single employer under Sections 414(b) and (c) of the Code.

 

1.9          “Successor” means any entity that assumes the rights and the
obligations of the Company by merger, acquisition, or other valid legal
succession.

 

1.10        “Termination Date” shall mean the date of the Executive’s
Termination of Employment.

 

1.11        “Termination of Employment” shall mean Executive’s separation from
service with the Company or one of its Subsidiaries.

 



Article 2

 

Change in Control Benefits

 

2.1         Change in Control Benefit. Subject to the terms and conditions of
this Agreement, if within twenty-four (24) months following a Change in Control
of the Company, the Executive shall be subject to an involuntary Termination of
Employment by the Company other than for Cause, death, disability or retirement,
or Executive shall initiate a voluntary Termination of Employment for Good
Reason, the Company shall pay to the Executive the benefit specified below in
this Section 2.1. If a Change in Control as defined in the Agreement occurs,
this Agreement shall expire on the second anniversary of such Change in Control;
provided, however, that any benefits provided under this Section 2.1 shall
continue in effect until fully paid or satisfied.

 

2.1.1      Amount of Benefit. The benefit under this Section 2.1 is one (1)
times the Executive’s Annual Compensation at the date of the Change of Control.

 

2.1.2      Payment of Benefit. The Company shall pay the benefit to the
Executive in a lump sum seventy-five (75) days following the Termination Date
provided that, prior to such date the Executive has executed a release of all
claims against the Company, its officers and Directors.

 

2.1.3      Insurance Benefits. If a benefit is payable under Section 2.1, then
for a period of twelve (12) months following the Termination Date the Executive
shall receive, in addition to the benefit provided in Section 2.1.1 of this
Agreement the following benefits substantially in the form and expense to the
Executive as received by the Executive on the Termination Date: (a) medical and
dental insurance; and (b) life insurance. The provision of medical and dental
insurance and the provision of life insurance benefits pursuant to this Section
2.1.3 shall, however, be subject to the following limitations: (i) the benefits
provided during Executive’s taxable year may not affect the benefits to be
provided to Executive in any other taxable year, (ii) reimbursements or payments
must be made on or before the last day of Executive’s taxable year following the
taxable year in which the expense being paid or reimbursed was incurred, and
(iii) the right to continued coverage is not subject to liquidation or exchange
for another benefit.

 

3

 

 

It is understood and agreed that any rights and privileges of the Executive
provided by the Consolidated Omnibus Budget Reconciliation Act of 1986
“(COBRA”), amending the Employee Retirement Income Security Act, the Internal
Revenue Code and the Public Health Services Act, as amended, shall begin
immediately following the Termination Date.

 

2.2          Excess Parachute Payment. Notwithstanding anything to the contrary
in this Agreement, the payments made to the Executive under this Section 2 shall
be one dollar ($1.00) less than the amount which would cause the payments to the
Executive (including payments to the Executive which are not included in this
Agreement) to be subject to the excise tax imposed by Section 4999 of the Code.
Any reductions in payments under this section will come first from payments
under Section 2.1.1 and then from payments under Section 2.1.3

 

2.3          Withholding & Payroll Taxes. To the extent required by law, the
Company shall withhold from other amounts owed to the Executive or require the
Executive to remit to the Company an amount sufficient to satisfy federal, state
and local withholding tax requirements on any payments made to the Executive
under this Agreement. Determinations by the Company as to withholding shall be
binding on the Executive.

 



Article 3

 

Miscellaneous

 

3.1         Confidential Information. The Executive recognizes and acknowledges
that the Executive will have access to certain information of the Company and
that such information is confidential and constitutes valuable, special and
unique property of the Company. The Executive shall not at any time, either
during or subsequent to the term of this Agreement, disclose to others, use,
copy or permit to be copied, except as directed by law or in pursuance of the
Executive’s duties for or on behalf of the Company, its Successors, assigns or
nominees, any Confidential Information of the Company (regardless of whether
developed by the Executive), without the prior written consent of the Company.
The term “Confidential Information” with respect to any person means any secret
or confidential information or know-how and shall include, but shall not be
limited to, the plans, customers, costs, prices, uses, and applications of
products and services, results of investigations, studies owned or used by such
person, and all products, processes, compositions, computer programs, and
servicing, marketing or operational methods and techniques at any time used,
developed, investigated, made or sold by such person, before or during the term
of this Agreement, that are not readily available to the public or that are
maintained as confidential by such person. The Executive shall maintain in
confidence any Confidential Information of third parties received as a result of
the Executive’s employment with the Company in accordance with the Company’s
obligations to such third parties and the policies established by the Company.

 

4

 

 

3.2          No Competition. If within the twenty-four (24) months following a
Change in Control of the Company, the Executive shall have an involuntary
Termination of Employment by the Company other than for Cause, death, disability
or retirement, or shall have a voluntary Termination of Employment for Good
Reason, then and for a period of one (1) year immediately following the
Termination Date, the Executive shall not directly or indirectly engage in any
business in which the Company directly or indirectly engages during the term of
the Agreement; provided, however, that this restriction shall apply only to the
geographic market of the Company. The Executive shall be deemed to engage in a
business if the Executive directly or indirectly, engages or invests in, owns,
manages, operates, controls or participates in the ownership, management,
operation or control of, is employed by, associated or in any manner connected
with, or renders services or advice to, any business in which the Company
directly or indirectly engages, provided, however, that the Executive may invest
in the securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if two conditions are met: (a) such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act of 1934 and (b)
the Executive does not beneficially own (as defined Rule 13d-3 promulgated under
the Securities Exchange Act of 1934) in excess of one percent of the outstanding
capital stock of such enterprise. In the event the Executive is eligible for and
receives a payment under this Agreement, for the twelve (12) months after
termination of employment, the Executive will not, directly or indirectly,
solicit, induce or attempt to solicit or induce any of the Company’s employees
or independent contractors for the purpose of hiring them to work for the
Executive or another individual, entity or employer, or for the purpose of
inducing them to leave their employment with the Company, except with the
Company’s written consent. In the event the Executive violates this Section 3.2
or Section 3.1, any and all rights of the Executive under this Agreement shall
terminate and no further payment shall be due the Executive, which shall be in
addition to, and not in lieu of, any other rights or remedies of the Company
under this Agreement.

 

3.3         Termination of Agreement Prior to Change of Control. At any time
after the Effective Date and prior to a Change of Control, the Board of
Directors of the Company may amend or terminate this Agreement: provided that no
such amendment or termination shall be effective until at least sixty (60) days
following written notification of Executive of such termination or amendment of
this Agreement. Further, this Agreement shall automatically terminate if, prior
to a Change of Control, Company terminates Executive, whether with or without
Cause, or Executive voluntarily terminates his or her employment with the
Company, whether with or without Good Reason.

 

3.4         Delivery of Documents Upon Termination of Employment. The Executive
shall deliver to the Company or its designee at the Executive’s Termination of
Employment all correspondence, memoranda, notes, records, drawings, sketches,
plans, customer lists, product compositions, and other documents and all copies
thereof, made, composed or received by the Executive, solely or jointly with
others, that are in the Executive’s possession, custody, or control at such
Termination of Employment and that are related in any manner to the past,
present, or anticipated business of the Company.

 

3.5         Remedies. The Executive acknowledges that a remedy at law for any
breach or attempted breach of the Executive’s obligations under Sections 3.1,
3.2 and 3.3 may be inadequate, agrees that the Company may be entitled to
specific performance and injunctive and other equitable remedies in case of any
such breach or attempted breach and further agrees to waive any requirement for
the securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief. The Company shall have the right to offset
against amounts to be paid to the Executive pursuant to the terms hereof any
amounts owed by the Executive to the Company at the time of payment.

 

The termination of the Agreement shall not be deemed to be a waiver by the
Company of any breach by the Executive of this Agreement or any other obligation
owed the Company, and notwithstanding such a termination the Executive shall be
liable for all damages attributable to such a breach.

 

3.6         Dispute Resolution. Subject to the Company’s right to seek
injunctive relief in court as provided in Section 3.4 of this Agreement, any
dispute, controversy or claim arising out of or in relation to or connection to
this Agreement, including without limitation any dispute as to the construction,
validity, interpretation, enforceability or breach of this Agreement, shall be
settled by arbitration administered by the American Arbitration Association
under its National Rules for the Resolution of Employment Disputes and judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

 

5

 

 

Any such Arbitration will be conducted: (i) by a neutral arbitrator appointed by
mutual agreement of the parties; or (ii) failing such agreement, by a neutral
arbitrator appointed in accordance with said AAA rules; the Company shall pay
the fees and reasonable expenses of the arbitrator; the parties will be
permitted reasonable discovery in accordance with the provisions of the
Minnesota Rules of Civil Procedure, including the production of relevant
documents by the other party, the exchange of witness lists, and a limited
number of depositions, including depositions of any expert who will testify at
the arbitration; the arbitrator’s award will include findings of fact and
conclusions of law showing the legal and factual bases for the arbitrator’s
decision; the arbitrator will have the authority to award to the prevailing
party any remedy or relief that a United States District Court or court of the
State of Minnesota could order or grant if the Dispute had first been brought in
that judicial forum, including costs and attorneys’ fees; and unless otherwise
agreed by the parties, the place of any arbitration proceeding will be
Minneapolis, Minnesota.

 

3.7          Acknowledgement of Parties. The Company and the Executive
understand and acknowledge that this Agreement means that neither can pursue an
action against the other in a court of law regarding any employment dispute,
except for claims involving workers’ compensation benefits or unemployment
benefits, and except as set forth elsewhere in this Agreement, in the event that
either party notifies the other of its demand for arbitration under this
Agreement. The Company and the Executive understand and agree that this Section
3.5, concerning arbitration, shall not include any controversies or claims
related to any agreements or provisions (including provisions in this Agreement)
respecting confidentiality, proprietary information, non-competition,
non-solicitation, trade secrets, or breaches of fiduciary obligations by the
Executive, which shall not be subject to arbitration.

 

3.8          Right to Consult Counsel. Executive has been advised of the
Executive’s right to consult with an attorney prior to entering into this
Agreement.

 

3.9         Successors of the Company. The Company will require any Successor by
agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. The failure of the Company to obtain such agreement prior to
the effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate the Agreement and receive compensation
from the Company in the same amount and on the same terms as the Executive would
be entitled hereunder if the Executive terminated the Executive’s employment for
Good Reason. As used in this Agreement, “Company” as hereinbefore defined shall
include any Successor to its business and/or assets as aforesaid which executes
and delivers the agreement provided for in this Section 3.8 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

 

3.10        Executive’s Heirs, etc. The Executive may not assign the Executive’s
rights or delegate the Executive’s duties or obligations hereunder without the
written consent of the Company. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to the Executive
hereunder if the Executive had continued to live, all such amounts, unless other
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s designee or, if there be no such designee, to the Executive’s
estate.

 

6

 

 

3.11        Notices. Any notice or communication required or permitted under the
terms of this Agreement shall be in writing and shall be delivered personally,
or sent by registered or certified mail, return receipt requested, postage
prepaid, or sent by nationally recognized overnight carrier, postage prepaid, or
sent by facsimile transmission to the Company at the Company’s principal office
and facsimile number in Minnetonka, Minnesota, or to the Executive at the
address and facsimile number, if any, appearing on the books and records of the
Company. Such notice or communication shall be deemed given (a) when delivered
if personally delivered; (b) five mailing days after having been placed in the
mail, if delivered by registered or certified mail; (c) the business day after
having been placed with a nationally recognized overnight carrier, if delivered
by nationally recognized overnight carrier, and (d) the business day after
transmittal when transmitted with electronic confirmation of receipt, if
transmitted by facsimile. Any party may change the address or facsimile number
to which notices or communications are to be sent to such party by giving notice
of such change in the manner herein provided for giving notice. Until changed by
notice, the following shall be the address and facsimile number to which notices
shall be sent:

 

If to the Company:

 

If to the Executive:

Communications Systems, Inc.

 

Attention: President and CFO

 

10900 Red Circle Drive

 

Minnetonka, MN 55343

 

Fax: (952) 946-1835

 

 

 

 

 

 

 

3.12        Amendment or Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer as may be
specifically designated by the Board (which shall not include the Executive). No
waiver by either party hereto at any time of any breach by the other party
hereto of or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party, which are
not set forth expressly in this Agreement. This Agreement constitutes the entire
agreement between the Company and the Executive as to the subject matter hereof,
and supersedes any prior agreement, whether written or oral. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

3.13        Invalid Provisions. Should any portion of this Agreement be adjudged
or held to be invalid, unenforceable or void, such holding shall not have the
effect of invalidating or voiding the remainder of this Agreement and the
parties hereby agree that the portion so held invalid, unenforceable or void
shall if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement to the extent required for the purposes of validity
and enforcement thereof. In this regard, the parties hereto hereby agree that
any judicial authority construing this Agreement shall be empowered to sever any
portion of the geographic area or any prohibited business activity from the
coverage of this Agreement, and to reduce the duration of the non-compete period
and to apply the provisions of this Agreement to the remaining portion of the
geographic area or the remaining business activities not to be severed by such
judicial authority and to the duration of the non-compete period as reduced by
judicial determination.

 

7

 

 

3.14        Survival of the Executive’s Obligations. The Executive’s obligations
under this Agreement shall survive regardless of whether the Executive incurs a
Termination of Employment, voluntarily or involuntarily, by the Company or the
Executive, with or without Cause.

 

3.15        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

3.16        Governing Law. This Agreement and any action or proceeding related
to it shall be governed by and construed under the laws of the State of
Minnesota.

 

3.17        Captions and Gender. The use of Captions and Section headings herein
is for purposes of convenience only and shall not affect the interpretation or
substance of any provisions contained herein. Similarly, the use of the
masculine gender with respect to pronouns in this Agreement is for purposes of
convenience and includes either sex who may be a signatory.

 

3.18        No Guarantee of Tax Treatment. Nothing herein shall be construed as
an entitlement to or guarantee of any particular tax treatment to the Executive.
This Agreement is drafted and shall be interpreted to be exempt from Code
Section 409A.



 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have signed this Agreement.

 



EXECUTIVE:   COMPANY:             COMMUNICATIONS SYSTEMS, INC.             By   
                    Its                        

 

8